 



Exhibit 10.1
THIRD AMENDMENT TO CREDIT AGREEMENT
     This Third Amendment to Credit Agreement (the “Amendment”), dated as of
March 31, 2007, is among UNITED STATES LIME & MINERALS, INC., a Texas
corporation (the “Borrower”), the financial institutions and other lenders
listed on the signature pages hereof (such financial institutions and lenders,
together with their respective successors and assigns, are referred to
hereinafter each individually as a “Lender” and collectively as “Lenders”), and
WELLS FARGO BANK, N.A., as administrative agent for the Lenders (the
“Administrative Agent”).
RECITALS:
     A. The Borrower, certain of the Lenders and the Administrative Agent
entered into that certain Credit Agreement dated as of August 24, 2004, as
amended by First Amendment to Credit Agreement dated as of August 31, 2005, and
by Second Amendment to Credit Agreement dated as of October 19, 2005 (said
Credit Agreement as amended, extended, renewed or restated from time to time,
the “Agreement”).
     B. The Borrower has requested certain amendments to the Agreement to, among
other things, (a) extend the Revolving Maturity Date, and (b) modify certain
covenants.
     C. The Lenders, the Administrative Agent and the Swing Line Lender hereby
agree to amend the Agreement on and subject to the terms and conditions set
forth herein.
     NOW, THEREFORE, in consideration of the premises herein contained and other
good and valuable considerations, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I
Definitions
     1.1 Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meanings as in the Agreement
as amended hereby, and all references to “Sections,” “clauses,” “Articles,”
“Exhibits,” and “Schedules” are references to the Agreement’s sections, clauses,
articles, exhibits and schedules.
ARTICLE II
Amendment
     2.1 Amendments to Section 1.01. Section 1.01 is amended as follows:
     (a) The following definitions are added to Section 1.01 in appropriate
alphabetical order:
     “Third Amendment” means the Third Amendment to Credit Agreement dated as of
March 31, 2007.

 



--------------------------------------------------------------------------------



 



     “Third Amendment Closing Date” means March 31, 2007.
     (b) The definition of “Adjusted Cash Flow Leverage Ratio” is deleted in its
entirety.
     (c) The definition of “Applicable Rate” is amended by deleting therefrom
the word “Adjusted” each time it appears therein.
     (d) The pricing grid found in the definition of “Applicable Rate” is
amended to read as follows:

                                              Revolving                        
    Commitment                             Fee and                            
Multiple                             Advance                             Term  
  LIBOR for           Pricing           Commitment     Loans and     Base Rate  
  Level     Cash Flow Leverage Ratio     Fee     Letters of Credit     for Loans
    I    
Less than 1.50 to 1.00
    0.200%     1.125%     -0.625%     II    
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
    0.200%     1.375%     -0.375%     III    
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
    0.250%     1.625%     -0.125%     IV    
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
    0.250%     1.875%     0.125%     V    
Greater than or equal to 3.00 to 1.00
    0.350%     2.125%     0.375%    

     (e) The last sentence of the definition of “Applicable Rate” is amended and
restated in its entirety to read as follows:
     Notwithstanding the foregoing, the Applicable Rate in effect from and after
the Third Amendment Closing Date through and including the date the Compliance
Certificate for the period ending June 30, 2007, is delivered pursuant to
Section 6.02(b) shall be Pricing Level II.
     (f) The definition of “Consolidated Senior Funded Indebtedness” is amended
by deleting from clause (a) thereof the words “but excluding any Subordinated
Debt”.
     (g) The definition of “Excess Cash Flow” is amended by deleting therefrom
the number “4,000,000” and inserting in lieu thereof the number “5,000,000”.
     (h) The definition of “Fee Letter” is amended by adding after the word “of”
the following: “the Third Amendment to”.
     (i) The definition of “Fixed Charge Coverage Rate” is amended by adding the
word “and” immediately before clause (ii), by deleting therefrom clause (iii),
and by changing the last comma therein to a period.
     (j) Clause (a) of the definition of “Revolving Maturity Date” is amended by
deleting the reference to “October 20, 2010” and inserting in lieu thereof the
date “April 2, 2012”;

2



--------------------------------------------------------------------------------



 



     2.2 Amendment to Section 7.11. Clause (b) of Section 7.11 is amended and
restated in its entirety to read as follows:
     (b) Capital Expenditures, other than for gas wells, in the ordinary course
of business not exceeding $10,000,000 during any Fiscal Year.
     2.3 Amendment to Section 7.14. Clause (b) of Section 7.14 is amended by
deleting the existing table therefrom and substituting therefor the following
table:

                      Maximum Cash Flow     Fiscal Quarters Ending     Leverage
Ratio    
Second Amendment Closing Date and each Fiscal Quarter and thereafter
    3.50 to 1.00    

     2.4 Further Amendment to Section 7.14. Clause (c) of Section 7.14 is
deleted in its entirety.
     2.5 Amendment to Schedules. Each Schedule to the Agreement shall remain as
in effect on the Closing Date and Second Amendment Closing Date, except to the
extent set forth on the Schedules to this Amendment.
ARTICLE III
Conditions Precedent
     3.1 Conditions. The effectiveness of this Amendment is subject to
satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received executed counterparts of
this Amendment from each party hereto.
     (b) The representations and warranties contained herein and in all other
Loan Documents, as amended hereby, other than those that relate to a specific
date and were true and correct on such date, shall be true and correct as of the
date hereof as if made on the date hereof.
     (c) No Default or Event of Default shall have occurred and be continuing.
     (d) The Administrative Agent shall have received a certified resolution of
the Board of Directors of the Borrower authorizing the execution, delivery and
performance of this Amendment.
     (e) The Administrative Agent shall have received the fees provided for in
the Fee Letter.
     (f) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
opinions, certificates and instruments as the Administrative Agent shall
reasonably require.

3



--------------------------------------------------------------------------------



 



ARTICLE IV
Ratifications, Representations and Warranties
     4.1 Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Agreement and except as expressly modified and superseded by this Amendment,
the terms and provisions of the Agreement are ratified and confirmed and shall
continue in full force and effect. The Borrower, the Lenders and the
Administrative Agent agree that the Agreement as amended hereby shall continue
to be legal, valid, binding and enforceable in accordance with its terms.
     4.2 Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that (i) the execution,
delivery and performance of this Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite corporate action on the part of the Borrower and will not violate the
articles of incorporation or bylaws of the Borrower, (ii) the representations
and warranties contained in the Agreement, as amended hereby, and any other Loan
Document are true and correct on and as of the date hereof as though made on and
as of the date hereof (excluding, however, representations and warranties that
relate to a specific date and were true and correct on such date), (iii) no
Default or Event of Default has occurred and is continuing, and (iv) the
Borrower is in full compliance with all covenants and agreements contained in
the Agreement as amended hereby.
ARTICLE V
Miscellaneous
     5.1 Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Loan Document including any Loan
Document furnished in connection with this Amendment shall survive the execution
and delivery of this Amendment and the other Loan Documents, and no
investigation by the Agent or the Lenders or any closing shall affect the
representations and warranties or the right of the Agent and the Lenders to rely
upon them.
     5.2 Reference to Agreement. Each of the Loan Documents, including the
Agreement and any and all other agreements, documents, or instruments now or
hereafter executed and delivered pursuant to the terms hereof or pursuant to the
terms of the Agreement as amended hereby, are hereby amended so that any
reference in such Loan Documents to the Agreement shall mean a reference to the
Agreement as amended hereby.
     5.3 Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.
     5.4 Successors and Assigns. This Amendment is binding upon and shall inure
to the benefit of each Lender, the Administrative Agent and the Borrower and
their respective successors and assigns, except the Borrower may not assign or
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender.

4



--------------------------------------------------------------------------------



 



     5.5 Effect of Waiver. No consent or waiver, express or implied, by the
Administrative Agent or any Bank to or for any breach of or deviation from any
covenant, condition or duty by the Borrower shall be deemed a consent or waiver
to or of any other breach of the same or any other covenant, condition or duty.
     5.6 Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     5.7 Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder (including the
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent with respect thereto).
     5.8 Guarantor’s Acknowledgment. By signing below, each Guarantor
(a) acknowledges, consents and agrees to the execution, delivery and performance
by the Borrower of this Amendment, (b) acknowledges and agrees that its
obligations in respect of its Guaranty (i) are not released, diminished, waived,
modified, impaired or affected in any manner by this Amendment or any of the
provisions contemplated herein and (ii) cover the Aggregate Commitments as
increased by this Amendment, (c) ratifies and confirms its obligations under its
Guaranty, and (d) acknowledges and agrees that it has no claims or offsets
against, or defenses or counterclaims to, its Guaranty.
     5.9 Execution in Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute but one and the same
instrument. For purposes of this Amendment, a counterpart hereof (or signature
page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile machine, telecopier or
electronic mail is to be treated as an original. The signature of such Person
thereon, for purposes hereof, is to be considered as an original signature, and
the counterpart (or signature page thereto) so transmitted is to be considered
to have the same binding effect as an original signature on an original
document.
     5.10 Governing Law; Binding Effect. This Amendment shall be governed by and
construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state, provided that
each party shall retain all rights arising under federal law, and shall be
binding upon the parties hereto and their respective successors and assigns.
     5.11 ENTIRE AGREEMENT. THIS AMENDMENT AND ALL OTHER INSTRUMENTS, DOCUMENTS
AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION WITH THIS AMENDMENT EMBODY
THE FINAL, ENTIRE AGREEMENT AMONG THE PARTIES HERETO AND SUPERSEDE ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.
[Remainder of Page Intentionally Left Blank. Signature Pages Follow.]

5



--------------------------------------------------------------------------------



 



     Executed as of the date first written above.

            BORROWER:


UNITED STATES LIME & MINERALS, INC.
      By:           M. Michael Owens        Vice President and Chief Financial
Officer     

            WELLS FARGO BANK, N.A., as Administrative
Agent and a Lender
      By:           Jay W. Denny        Senior Vice President     

            NATIONAL CITY BANK, as a Lender
      By:           Name:           Title:        

6



--------------------------------------------------------------------------------



 



            ACKNOWLEDGED AND AGREED TO:


ARKANSAS LIME COMPANY
      By:           M. Michael Owens        Vice President and Chief Financial
Officer     

            COLORADO LIME COMPANY
      By:           M. Michael Owens        Vice President and Chief Financial
Officer     

            TEXAS LIME COMPANY
      By:           M. Michael Owens        Vice President and Chief Financial
Officer     

            U.S. LIME COMPANY (formerly named
U.S. LIME COMPANY — HOUSTON)
      By:           M. Michael Owens        Vice President and Chief Financial
Officer     

7